*240OPINION.
Smith:
There can be no question in this case that the income of the petitioner was ascribable primarily to the activities of the principal stockholders who were themselves regularly engaged in the active conduct of the affairs of the corporation. Capital was not a material income-producing factor. The petitioner meets all the requirements of a personal service corporation as defined in section 200 of the Revenue Act of 1918.

Judgment of no deficiency will be entered for the fetitioner.